Citation Nr: 1437405	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  10-04 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for arthritis of the left foot.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 2003. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) by which the RO, in pertinent part, denied entitlement to the benefit sought herein.

The Veteran requested a personal hearing before the Board to be held at her local RO.  The hearing was scheduled for March 2011.  Notice of the hearing was sent to the address of record and the regularity of the mail is presumed.  The Veteran failed to appear for the scheduled hearing.  As such, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2013).

In September 2012, the Board remanded the issue on appeal for further development of the evidence.  


FINDING OF FACT

In July 2013, prior to the promulgation of a decision in the appeal, the Veteran, through her representative, unambiguously withdrew from appeal the claim of entitlement to service connection for arthritis of the left foot.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran on the claim of entitlement to service connection for arthritis of the left foot have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a written statement received in August 2013, the Veteran's authorized representative stated that the Veteran did not wish to appeal the issue of entitlement to service connection for arthritis of the left foot.  

The Board finds that the August 2013 statement of the Veteran's authorized representative constitutes an unambiguous withdrawal from appeal the claim of entitlement to service connection for arthritis of the left foot.  As there remains no case or controversy with respect to the claim of service connection for arthritis of the left foot, the Board no longer has jurisdiction to review the appeal on that issue.  The appeal regarding this claim, therefore, must be dismissed.


ORDER

The appeal regarding the claim of entitlement service connection for arthritis of the left foot is dismissed.



____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


